Citation Nr: 9920612	
Decision Date: 07/26/99    Archive Date: 08/03/99

DOCKET NO.  98-11 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an earlier effective date prior to January 1, 
1998, for an award of an increased apportioned share of the 
veteran's Department of Veterans Affairs (VA) compensation 
benefits.  


REPRESENTATION

Appellant represented by:	Herself

Appellee represented by:	 Disabled American Veterans



ATTORNEY FOR THE BOARD

L. Helinski, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1972 to 
April 1979.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 1998 Special Apportionment 
Decision, of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri, which denied the benefit 
sought on appeal.

The appellant is the former spouse of the veteran, and the 
mother of two of the veteran's minor children.


FINDINGS OF FACT

1.  In March 1989, the veteran and the appellant were 
married.

2.  The appellant is the mother of six children; the veteran 
is the biological father of two of those children, born in 
March 1987, and December 1989.

3.  In August 1989, the appellant filed an original claim for 
an apportioned share of the veteran's VA compensation 
benefits, as the veteran was incarcerated in July 1989; in an 
October 1990 Special Apportionment Decision, the appellant 
was awarded an apportioned share of the veteran's VA 
compensation benefits in an amount of $100 per month, 
effective from September 1989.

4.  On December 9, 1997, the RO received the appellant's 
claim for an increased apportioned share of the veteran's VA 
compensation benefits; specifically, she requested benefits 
back to the date of the veteran's incarceration, in August 
1991.

5.  In a March 1998 Special Apportionment Decision, the RO 
increased the apportioned share of the veteran's VA 
compensation benefits to the appellant from $100 to $315 per 
month, effective January 1, 1998.

6.  In August 1998, the veteran and the appellant were 
legally divorced.


CONCLUSION OF LAW

The requirements for assignment of an effective date prior to 
January 1, 1998, for an increased apportioned share of the 
veteran's VA compensation benefits have not been met.  
38 U.S.C.A. § 5107, 5110, 5307 (West 1991); 38 C.F.R. 
§§ 3.400, 3.450, 3.451 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The present appeal arises out of the appellant's claim for an 
effective date prior to January 1, 1998, for an award of an 
increased apportioned share of the veteran's VA compensation 
benefits.  The record reveals that the veteran and the 
appellant were married in March 1989.  It appears that the 
appellant is the mother of six children, two of which are the 
veteran's biological children, born in March 1987 and 
December 1989. 

The background of this appeal is briefly set forth as 
follows.  In August 1989, the RO received the appellant's 
original claim for an apportioned share of the veteran's VA 
compensation benefits.  She indicated that the veteran was 
returned to prison in May 1989.  A Report of Contact, dated 
in June 1990, indicates that the veteran had a history of 
incarceration, including periods of parole.  The Report of 
Contact indicates that the veteran was incarcerated in July 
1989.  The RO notified the veteran, by letter dated in 
September 1989, that his VA compensation would be reduced to 
the 10 percent rate, on the sixty-first day of his 
incarceration, and that his dependents may be entitled to the 
remaining amount of his benefits.  See 38 C.F.R. § 3.665 
(1998).

Pursuant to an October 1990 Special Apportionment Decision, 
the appellant was awarded an apportioned share of the 
veteran's VA compensation benefits in the amount of $100 per 
month, effective from September 1, 1989.  The appellant and 
the veteran were notified of that decision, along with their 
appellate rights, by VA letters dated in October 1990; 
however, neither party filed a timely appeal as to that 
decision and it became final.  See 38 U.S.C.A. § 7105(a)(c) 
(West 1991). 

On December 9, 1997, the RO received the appellant's claim 
for an increased apportioned share of the veteran's VA 
compensation benefits, for the support of her and the 
veteran's children.  In a March 1998 Special Apportionment 
Decision, the appellant was awarded an apportioned share in 
the amount of $315 per month, effective January 1, 1998.  The 
appellant disagrees with the effective date of that award.  
Essentially, she maintains that the March 1998 decision to 
grant an increased apportionment should have been effective 
back to the date that the veteran was originally 
incarcerated, in August 1991.  

According to the law, for original claims for apportionment, 
the effective date shall be in accordance with the facts 
found.  On other than original claims, the effective date 
shall be from the first day of the month following the month 
in which the claim is received for apportionment of a 
veteran's award, except that where payments to him/her have 
been interrupted, the apportionment will be effective the day 
following the date of the last payment if a claim for 
apportionment is received within one year after that date.  
38 C.F.R. § 3.400(e).

In light of the foregoing, the Board finds that there is no 
legal basis to assign an effective date prior to January 1, 
1998, for an award of an increased apportioned share of the 
veteran's Department of Veterans Affairs compensation 
benefits.  The law is clear that on other than original 
claims for apportionment, the effective day will be the first 
day of the month following the month in which the claim was 
received.  See 38 C.F.R. § 3.400(e).  As noted above, the 
appellant's original claim for apportionment was received in 
May 1989, and a final decision as to that claim was issued in 
October 1990.  The appellant's claim for an increased 
apportioned share of the veteran's VA compensation benefits 
was received in December 1997.  As that claim was not an 
original claim for apportionment, the effective date is 
properly January 1, 1998, which is the first day of the month 
following the month in which the claim is received for 
apportionment of a veteran's award.  See 38 C.F.R. 
§ 3.400(e).  

The Board has carefully reviewed the entire record in this 
case; however, for the reasons set forth above, there is 
simply no legal basis to assign an effective date for an 
increased apportioned share of the veteran's VA compensation 
benefits, prior to January 1, 1998, and the appeal is denied.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the 
law is dispositive, the claim should be denied on the basis 
of the absence of legal merit).





ORDER

An effective date prior to January 1, 1998, for an award of 
an increased apportioned share of the veteran's VA 
compensation benefits, is denied. 



		
	JOHN R. PAGANO
	Acting Member, Board of Veterans' Appeals



 

